DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 04/13/2020
Claims 1-20 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rule et al. (US 10,498,401).
Re Claim 1 and 14: Rule et al. {hereinafter referred as “Rule”} teaches system and method for guiding card positioning using phone sensors, which includes means of displaying, on a screen 100, a positioning pattern, positioning the contactless card 150 in a first position (see fig.# 1A-1B), in proximity to the mobile device 1110, where a card indicator for which provision is made on the contactless card 1150 is aligned with the displayed positioning pattern (see fig.# 11, col.22, lines 3+), and setting up a near field communication {herein the contactless card comprises NFC interface} between the mobile device and the contactless card in the first position (see col.7, lines 17-67+).
	Re Claims 2 and 15: Rule teaches system and method, wherein the positioning pattern is visually complementary to the card indicator, and in the first position the card indicator visually complements the positioning pattern (see fig.# 11 & 13A-13B).
	Re Claims 3 and 16: Rule teaches system and method, wherein, in the first position, the contactless card 1150 includes an area carrying the card indicator {herein the display may include a number of prompts, such as prompt positon 1115 associated with a target position}, which extends beyond one side of the mobile device (see fig.# 11; col.22, lines 6+).
	Re Claims 4-5: Rule teaches system and method, wherein the displayed positioning pattern includes a first indicator {herein prompts 125 & 135} for the positioning of the contactless card along a first axis, wherein the displayed positioning pattern includes a second indicator for the positioning of the contactless card along a second axis not parallel to the first axis (see figs.# 1A & 1B).
	Re Claims 6 and 19-20: Rule teaches system and method, wherein the displayed positioning pattern includes an irregular pattern {herein prompt related successful and unsuccessful card reads} complementary to the card indicator, so as to form a predefined pattern (see fig.# 1A; col.7, lines 44-67+; col.8, lines 51+).
herein 1330A-1330B} of a visual of the contactless card (see fig.# 13A-13B; col.24, lines 36+).
	Re Claim 13: Rule teaches system and method, further comprising the following steps: detecting a positioning of the contactless card with respect to the first position, and generating a signal {herein generating a volume map of the three-dimensional volume proximate to the device} of correct or incorrect positioning as a function of the detection (col.2, lines 20-67+; col.3, lines 53+).
		Re Claims 17-18: Rule teaches system and method, wherein the displayed positioning pattern includes a first indicator {herein prompts 1230, 1240 as shown in figs.# 12A, 12B, 12C} for the positioning of the contactless card along a first axis (col.22, lines 40+).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rule et al. (US 10,498,401) in view of Yokoi et al. (US 2018/0129831).
The teachings of Rule et al. have been discussed above.
Rule et al. fails to specifically teach wherein the contactless card includes a biometric sensor  in a card area which extends beyond one side of the mobile device when the contactless card is in its first position.
Yokoi et al. teaches semiconductor device and system thereof, which includes a biometric sensor  108 in a card area 300 which extends beyond one side of the mobile device when the contactless card is in its first position (¶ 112+)
In view of Yokoi et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Rule et al. a biometric sensor  in a card area which extends beyond one side of the mobile device when the contactless card is in its first position so as to enable means of authenticating the user. Such modification would be beneficial by enabling means of inputting user data onto the card through either fingerprint, voice, iris sensor and the like while the user holds the card near the mobile device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Capurso et al. (US 10,853,795) teaches secure authentication based on identity data stored in a contactless card.
Donnellan et al. (US 2015/0294304) teaches secure payment method and system.
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887